Exhibit 10.78






SECOND AMENDED AND RESTATED EMPLOYMENT CONTRACT DATED AS OF
NOVEMBER 6, 2018


BY AND BETWEEN:


1.
ALTISOURCE S.à r.l., a private limited liability company (société à
responsabilité limitée) organised under the laws of the Grand Duchy of
Luxembourg, with registered office at 40, Avenue Monterey, L-2163 Luxembourg,
Grand Duchy of Luxembourg, registered with the Luxembourg Trade and Companies
Register under number B. 189519 (“S.à r.l.”) (hereinafter referred to as the
“Employer”)



and


2.
GREGORY J. RITTS (hereinafter referred to as the “Employee”)



The Employee and the Employer may hereinafter collectively be referred to as the
"Parties", each being a "Party".
W I T N E S S E T H:
WHEREAS, the Employee and the Employer previously entered into a First Amended
and Restated Employment Contract, effective October 27, 2014; and
WHEREAS, the Parties now desire to further amend and restate Employee’s
employment contract with the Employer, effective November 6, 2018, on the terms
and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, it
has been agreed by and between the Parties as follows:


Article 1 - Definitions:


Amendment Date: the effective date of this Second Amended and Restated
Employment Contract dated November 6, 2018;
Appointment or Employment: the employment of the Employee by the Employer on the
terms of this Contract;
Cause: the occurrence of one or more of the following: (i) the willful
misconduct by the Employee with regard to the Company which has a material
adverse effect on the Company; (ii) the willful refusal of the Employee to
attempt to follow the proper direction of the Chief Executive Officer (the
“CEO”) and/or Chief Administration and Risk Officer (“CARO”) of the Company,
which is not cured within thirty (30) days of receipt of a written notice from
the Board which specifically identifies such purported failure by Employee,
provided that the foregoing refusal by Employee shall not be “Cause” if such
direction is illegal, unethical or immoral and Employee promptly so notifies the
CEO and/


1

--------------------------------------------------------------------------------




or the CARO of the Company and such notification specifically identifies the
illegal, unethical or immoral nature of the direction; (iii) material and
continuing failure by Employee to perform the duties required of him under the
present Contract (other than any such failure resulting from incapacity due to
physical or mental illness or where performance would constitute Good Reason)
which is not cured within thirty (30) days of receipt of a written demand for
substantial performance from the Board which specifically identifies the manner
in which it is believed that Employee has substantially and continually refused
to attempt to perform his duties hereunder; (iv) the Employee being convicted of
a felony; (v) a material breach of this Contract, which is not cured within
thirty (30) days of receipt of a written notice of such breach from the Board
specifically identifying the manner in which it is believed that Employee has
materially breached this Contract, or (vi) drunkenness or the possession of
narcotics on Company property, willful or material damage to the Company’s
property or repeated or material violations of Company policies, provided that
such Company policy violations have not been cured within thirty (30) days of
receipt of written notice which specifically identifies the policies at issue.
No act, or failure to act, on Employee’s part shall be considered “willful”
unless done, or omitted to be done, by him not in good faith and without
reasonable belief that his action or omission was in the best interests of the
Company. The definitions of Cause set forth in Employee’s existing equity award
agreements shall be deemed to be replaced in their entirety by the definition of
Cause set forth in this paragraph. Notwithstanding the foregoing, Employee shall
only have the opportunity to cure under clauses (ii), (iii), (v) and (vi) to the
extent that the circumstance(s) giving rise to Cause is/are in the reasonable
good faith judgment of the Managers of the Employer susceptible to cure, and
Employee has not previously cured any other circumstance giving rise to
Cause under this Agreement in the preceding twelve (12) month period.


Change of Control: the occurrence of any one or more of the following: (i)  the
acquisition by any person or entity, or two or more persons and/or entities
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934), of outstanding shares of voting stock of Altisource Portfolio Solutions
S.A. (“ASPS”) at any time if after giving effect to such acquisition, and as a
result of such acquisition, such person(s) or entity(ies) own more than fifty
percent (50%) of such outstanding voting stock, (ii) the sale in one or more
transactions of substantially all of the Company’s assets to any person or
entity, or two or more persons and/or entities acting in concert, or (iii) the
merger, consolidation or similar transaction resulting in a reduction of the
interest in ASPS stock of the pre-transaction shareholders to less than fifty
percent (50%) of the post-transaction ownership. Notwithstanding anything herein
to the contrary, the definition of Change of Control set forth herein shall not
be broader than the definition of “change in control event” as set forth under
Section 409A of the Internal Revenue Code of 1986, as amended, and the guidance
promulgated thereunder, and if a transaction or event does not otherwise fall
within such definition of change in control event, it shall not be deemed a
Change of Control for purposes of this Contract. Where applicable, the
definitions of Change of Control set forth in Employee’s existing equity award
agreements shall be deemed to be replaced in their entirety by the definition of
Change of Control set forth in this paragraph.
Company: the Employer, its parent company and its subsidiaries;


2

--------------------------------------------------------------------------------




Confidential Information: information (of any nature and in any format) which is
not in the public domain, relating to the business, products, affairs and
finances of the Employer;
Contract: the present unlimited period Second Amended and Restated Employment
Contract;
Good Reason: the occurrence or failure to cause the occurrence, as the case may
be, without Employee’s express written consent of any of the following
circumstances, which is not cured within ninety (90) days after written notice
thereof by the Employee to the Employer: (i) any substantial unreasonable
material diminution of Employee’s positions, duties or responsibilities
hereunder (except in each case in connection with the termination of Employee’s
employment for Cause or disability or as a result of Employee’s death, or
temporarily as a result of Employee’s illness or other absence), (ii) removal of
the Employee from executive positions with the Employer or ASPS without election
or appointment to an equal or higher position, (iii) a change in the reporting
structure such that Employee no longer directly reports to the CARO or the CEO,
(iv) Employer action that results in a materially negative change in the
compensation or benefits of Employee (which, for the avoidance of doubt, shall
not include (a) the failure to allow Employee to continue to participate in a
Long-Term Incentive Plan, other incentive plan or other benefits if such
benefits are discontinued, temporarily or permanently, for other
similarly-situated executives) or (b) a reduction of Employee’s incentive
compensation, whether material or not, where such reduction results from the
failure to meet applicable achievement criteria), (v) a material change required
by the Company in the geographic location at which Employee must perform the
services (for the avoidance of doubt, in no event will a change in geographic
location within the Grand Duchy of Luxembourg constitute a “material change” in
geographic location) or (vi) any material breach by the Employer of any
provision of this Agreement; provided however that in all such circumstances
identified in clauses (i) through (vi), “Good Reason” will not exist and will
not be a Qualifying Event unless the relevant circumstance occurs or fails to
occur, as the case may be, prior to September 24, 2020 and William Shepro is no
longer serving as the Chief Executive Officer of ASPS at the time such
circumstance occurs of fails to occur.
Incapacity: any illness or injury which prevents the Employee from carrying out
his duties; and
Rules and Regulations: any internal rules and regulations which may be
periodically prepared by the Company and which apply to all its employees
including the Employee.


Article 2 - Duties and Nature of Service


(a)
Employee’s employment shall continue under this Second Amended and Restated
Employment Contract commencing on the Amendment Date and Employee shall fulfill
the position of Chief Legal and Compliance Officer. As such, he will execute
tasks and have such responsibilities including, but not limited to, the
following:



•
Providing legal and regulatory advice and counsel, expertise and leadership
relating to all aspects of the Company’s legal matters, including litigation and
governmental investigations management, as well as legal



3

--------------------------------------------------------------------------------




and compliance risk mitigation, general corporate law and governance;
•
Department Administration; managing the Law and Compliance Department,
consisting of Transactions, Litigation, etc.;

•
Setting quality and service standards, arranging appropriate training,
developing form documents, managing the department’s budget, billing,
collections and vendors, and managing staffing assignments and workloads;

•
Directing the defense of the organization against suits or claims and prepares
prosecution of the organizations claims against others; managing a coordinated
legal approach to respond to parallel internal investigations in support of
simultaneous civil litigation and federal and state inquiries;

•
Supervising and managing the provision of legal services, through either
internal personnel or external counsel, to meet the strategic objectives of the
organization; actively managing legal issues to minimize risk and costs for the
organization; serving as primary contact with outside counsel;

•
Ensuring that legal procedures, legal policies and documentation are in place to
support the business from a financial and regulatory perspective; monitoring the
effectiveness of legal risk controls and identifying and remedying control gaps;
and

•
Such other responsibilities as deemed appropriate by the Managers of the
Employer.



The Parties hereby acknowledge and accept that considering the nature of the
Employee’s activities it is impossible to provide a comprehensive description of
the activities to be performed by him, which shall include all the tasks that
are directly or indirectly necessary or useful for the performance of the
concerned duties. 


(b)
The Employee shall serve the Employer on the terms of this Contract and accept
the aforementioned position. The Employee shall work for the Employer in this
position or in any other similar position, which the Employer may assign to him
over the course of time.



(c)
The Employment will take place in such various geographical locations, including
abroad, as may be reasonably designated by the Employer. The Employee consents
that the geographical location of the Employment is not a substantive clause of
this Contract. The Head Office of the Employer is 40, Avenue Monterey, L-2163
Luxembourg, Grand Duchy of Luxembourg.



(d)
The Employee expressly confirms that he is not bound to any other company, firm
or entity by a non-competition or any other such clause which would prevent him
from signing the present Contract.



(e)
The Employee shall undertake to inform the Employer immediately in writing of
any changes in his personal situation such as his address, family status or
number of children. The Employer shall treat all such information
confidentially.



(f)
The Employee warrants that, as of the Amendment Date, he is entitled to work in
Luxembourg without any additional approvals and will notify the Employer
immediately if he ceases to be so-entitled during the Employment.



4

--------------------------------------------------------------------------------






(g)
The Employee shall comply with all the rules, policies and procedures set out in
the internal Rules and Regulations, which shall be established over the course
of time by the Company and a copy of which will be made available to the
Employee once adopted. Such Rules and Regulations may be modified at any time
and do not form part of this Contract. In the event of conflict between the
terms of this Contract and the terms of the Rules and Regulations, this Contract
shall prevail.



Article 3 - Duration


(a)
Either Party may terminate this Contract in writing, giving the other no less
than the following legal prior notice, in accordance with article L.124-1 of the
Luxembourg Labor Code:

In the case of the dismissal of the Employee by the Employer, the latter must
respect a minimum prior notice of:


•
Two (2) months if the term of the Employment is under five (5) years

•
Four (4) months if the term is between five (5) and ten (10) years

•
Six (6) months if the term of the Employment is over ten (10) years



In the case of the resignation of the Employee, the following prior notice must
be given:


•
One (1) month if the term of the Employment is under five (5) years

•
Two (2) months if the term is between five (5) and ten (10) years

•
Three (3) months if the term of the Employment is over ten (10) years



The respective prior notice will run from the fifteenth (15th) day of the month
if notice was given before such a date, or from the first (1st) day of the
following month if notice was given after the fifteenth (15th) of the month. The
Employer reserves the right to pay salary in lieu of notice for all or any part
of the notice period.


(b)
In accordance with article L.124-7 of the Luxembourg Labor Code, if the Employee
is dismissed for reasons other than the gross misconduct described in article
L.124-10, the Employer shall pay the Employee as severance:



•
One (1) month’s gross base salary if the term of the Employment is between five
(5) and ten (10) years

•
Two (2) months’ gross base salary if the term of the Employment is between ten
(10) and fifteen (15) years

•
Three (3) months’ gross base salary if the term of the Employment is over
fifteen (15) years



Any amounts paid to the Employee pursuant to Article 8 of this Contract will be
inclusive of any payments required under article L.124-7 of the Luxembourg Labor
Code as set forth in this Article 3(b).


(c)
To the extent that Employee is terminated by the Employer for reasons other than
for Cause, the Employer will pay additional amounts to the Employee as set forth
in Article 8 of this Contract pursuant to and contingent upon the execution of a
general release of claims in the form provided by the Employer (the “Employer’s
Release Agreement”).



5

--------------------------------------------------------------------------------






(d)
Notwithstanding the above, the Employer may terminate the Contract with
immediate effect without notice and with no liability to make any further
payment to the Employee (other than in respect of amounts accrued due and unpaid
at the date of termination) if the Employee commits any act or misconduct
rendering the working relationship under the Employment immediately and durably
impossible to maintain, in accordance with article L.124-10 of the Luxembourg
Labor Code.



(e)
The Contract will automatically terminate by operation of the law on the date on
which the Employee is declared to be medically unable to perform his duties
under the Contract by the pre-employment, or any subsequent, medical
examination; on the fifty-second week of continual Incapacity over any one
hundred and four week period; when the Employee reaches the legal retirement age
or is attributed an old-age pension or any other of the provisions specified
under articles L.125-2 to L.125-4 of the Luxembourg Labor Code.



Article 4 - Remuneration


(a)
The Employee’s annual gross base salary is 370,608 Euros, as of the Amendment
Date (based on the latest revision to Employee’s salary prior to the Amendment
Date which took place on August 1, 2018). This annual gross base salary shall be
payable in twenty four (24) instalments.



(b)
In accordance with article L.223-1 of the Luxembourg Labor Code, the salary
shall be adapted and vary proportionally with the variations of the index of
cost of living in the Grand Duchy of Luxembourg. The above salary has been fixed
in consideration of the index applicable at the date on which this employment
agreement becomes effective (Salary Index at the time of the Amendment Date:
814.40 as of August 1, 2018).



(c)
The Employee's salary shall accrue from day to day and be paid in arrears twice
monthly directly into the Employee's bank account. The Employee shall inform the
Employer of all necessary details relating thereto.



(d)
The Employer hereby informs the Employee that in order to fulfill the
obligations under the Contract and to pay his salary, the following information
about the Employee may be transmitted: his name, address, civil status, date of
birth, any documents given during the recruiting and employment proceedings
(including the curriculum vitae), the employment agreement and salary, proof of
payment, all raises or modifications of salary, the hours effectively worked,
any correspondence with the employees as well as all other documents relating to
the Contract (such as holiday requests or Incapacity certificates). The Employee
consents to the transfer of the above personal information within the group of
companies of the Employer, including outside of the European Union, as
contemplated by Article 19 Paragraph 1(a) of the Luxembourg law on Data
Protection of August 2, 2002. The Employee is permitted to access the above
information and may demand the rectification of any error thereupon.





6

--------------------------------------------------------------------------------




(e)
Upon satisfaction of the relevant performance criteria in accordance with
Altisource’s Incentive Plan, as amended from time to time by the Employer in its
sole discretion, the Employee may be entitled to an annual discretionary bonus
as per a scorecard as amended from time to time. At the target performance
level, as of the Amendment Date, the Employee can anticipate earning
approximately 240,000 United States Dollars in incentive compensation on an
annual basis, less applicable withholding taxes (based on the latest revision to
Employee’s incentive compensation target prior to the Amendment Date which took
place on August 1, 2017). The annual incentive may be paid in a combination of
cash and restricted share units (or other similar equity instrument).





(f)
There is no legal entitlement to the annual bonus and payment is at the sole
discretion of the Employer. Any target incentive will be prorated for the actual
time that the Employee has worked for the Employer during the applicable working
year. Payment of the incentive will be made in USD or EUR at the then-applicable
USD to EUR exchange rate at the Employee’s sole discretion.



(g)
The Employee will be eligible for certain Relocation and Expatriate Benefits
while employed in Luxembourg in accordance with the Altisource Relocation Plan
provided to the Employee by the Employer.



(h)
It is expressly agreed that any bonus, premium or any other fringe benefits not
arising from any legal or contractual provision or regulation, granted to the
Employee, shall be deemed to be a gift, whatever their frequency and their
amount and may therefore not be considered as vested rights to the benefit of
the Employee.



(i)
The salary and other benefits of the Employee shall be payable after deduction
of all compulsory contributions to the social security system (if applicable) in
existence in Luxembourg and after deduction of the retentions at source of
income tax (if applicable) and, should the case arise, any other charges imposed
by Luxembourg Law.



(j)
The Employee's remuneration may be periodically revised by the Employer without
requiring a written amendment to this Contract.



Article 5 - Working Hours and Holidays


(a)
The working hours shall be fixed in accordance with the applicable legal
provisions in the Grand-Duchy of Luxembourg and the Employee's salary is based
on a minimum average of forty (40) working hours per week and eight (8) hours
per day scheduled in principle from Monday to Friday. The Employee hereby
acknowledges that general working hours or overtime statutory provisions are not
applicable to his position as a higher level employee ("cadre supérieur") within
the meaning of article L.211-3 of the Luxembourg Labor Code, and in accordance
with article L.211-27 (4) of the Luxembourg Labor Code. Working hours may thus
vary according to the Employer's requirements.

 


7

--------------------------------------------------------------------------------




(b)
The Employee shall have the right to twenty-five (25) days of paid annual leave,
in addition to the Luxembourg public holidays, notwithstanding article L.233-4
of the Luxembourg Labor Code's provisions.



(c)
The Employee will respect a reasonable delay between requesting leave from the
Employer and taking it, in order to not perturb the functioning of the Employer
in accordance with article L.233-10 of the Luxembourg Labor Code. The Employer
shall respect the Employee's request to the extent that the request does not
perturb the functioning of the Employer or conflict with other employees' leave.



(d)
The Employee shall take, and the Employer shall allow the Employee to take, his
accumulated leave in full before the end of each calendar year, in accordance
with articles L.233-9 and L.233-10 of the Luxembourg Labor Code.



(e)
In the event that business reasons prevent the Employee from taking all his
annual leave entitlement during the calendar year, he may transfer the remaining
leave entitlement to the next calendar year, in which case they shall expire on
the 31st of March, unless prevented again by business reasons.



Article 6 - Incapacity


(a)
The Employee who is incapable of working for any reason of illness or accident
shall notify the Employer or his representative as soon as possible on the first
day of Incapacity, either personally or by way of an intermediary. Such
notification may be made orally or in writing.



(b)
The Employee has three (3) days to provide the Employer with a medical
certificate in which the beginning and the expected duration of disability is
stated. The Employer reserves the right to request a medical counter
examination.



(c)
Subject to the Employee's compliance with the provisions of the Luxembourg Labor
Code, he shall, in principle, continue to receive his full salary and
contractual benefits (if any) from the Employer during the initial sickness
period provided by article L.121-6 of the Luxembourg Labor Code.



Article 7 - Confidential Information / Employer properties


(a)
The Employee shall treat as confidential all information concerning the
activities of the Company, and he shall not disclose to third parties, or to
other employees, any information of which he may have been made aware during the
present Contract, notwithstanding that which is reasonably necessary to permit
normal performance of their respective duties by the parties concerned.



(b)
The Employee undertakes both during this employment with the Employer and at any
time after the termination thereof not to perform or participate in any act of
unfair competition.



8

--------------------------------------------------------------------------------






(c)
Any breach of this obligation occurring while the Contract is in place, shall
constitute a serious fault rendering immediately and definitively any further
relationship between the Employer and the Employee impossible and justifying the
immediate dismissal of the Employee without any notice or indemnity and without
prejudice to any further proceedings or claims which may be exercised by the
Employer.



(d)
All notes, reports, listings, files, documents, and contacts howsoever related
to the Employer are and shall remain the exclusive property of the Employer and
shall be created, processed, and stored by the Employee in a confidential manner
exclusively on behalf of the Employer.



(e)
When the present Contract shall come to an end, the Employee must return to the
Employer all documents as well as copies of such documents which may be in the
possession of or under the control of the Employee, and the Employee undertakes
to do everything to assist the Employer to recover all documents which may be
beyond the control of the Employee.



Article 8 - Payments Upon Certain Events.


(a)
In the event that (i) Employee’s employment with the Company is terminated by
the Company other than for Cause (as defined in Article 1) prior to September
24, 2020, (ii) Employee resigns from his employment with the Company for Good
Reason (as defined in Article 1) prior to September 24, 2020 or (iii) a Change
of Control (as defined in Article 1) occurs and Employee is employed at the time
the Change of Control occurs (each, a “Qualifying Event”), then, subject to
satisfaction of the condition set forth in Article 8(g):



•
the Company shall pay Employee a one-time lump sum cash payment equal to (i)
twelve (12) months of his then-current base salary plus (ii) one (1) year’s
annual incentive compensation (calculated at one hundred percent (100%) of his
then-current Target Amount (as defined below)); and



•
if a Qualifying Event occurs after October 1st of a calendar year and before the
annual incentive compensation for such calendar year is paid, the Company shall
pay Employee a lump sum payment for his annual incentive compensation for such
year based on actual performance results (such payment to be prorated to the
date of the Qualifying Event if the Qualifying Event occurs between October 1st
and December 31st of such calendar year).



For the avoidance of doubt, for purposes of this Contract, the date of
termination without Cause, shall be Employee’s last day of employment after
expiration of any notice periods.


(b)
In addition to the payments set forth in Article 8(a) above, subject to
satisfaction of the condition set forth in Article 8(g) and notwithstanding
anything to the contrary in the applicable award agreement(s), upon a Qualifying
Event, Employee would also be entitled to:



9

--------------------------------------------------------------------------------




•
the immediate vesting of any then-outstanding service-based stock options (or
the cash intrinsic value thereof at the Company’s option) granted pursuant to
his Non-Qualified Stock Option Award Agreement dated as of August 29, 2016);



•
the immediate vesting of any then-outstanding service-based restricted shares
(or the cash intrinsic value thereof at the Company’s option) granted pursuant
to his Restricted Share Award Agreement dated as of April 15, 2015; his
Restricted Share Award Agreement dated as of April 7, 2017; his Restricted Share
Award Agreement dated as of July 27, 2017 and his Restricted Share Award
Agreement dated as of November 13, 2017;



•
the immediate vesting of any then-outstanding restricted stock units (or the
cash intrinsic value thereof at the Company’s option) granted pursuant to his
Restricted Stock Unit Award Agreement dated as of February 12, 2018;



•
the vesting of any then-outstanding market-based stock option awards (or the
cash intrinsic value thereof at the Company’s option) granted pursuant to his
Non-Qualified Stock Option Award Agreement dated as of October 1, 2014, his
Non-Qualified Stock Option Award Agreement dated as of August 29, 2016; and his
Non-Qualified Stock Option Award Agreement dated as of July 27, 2017; provided
that the relevant market hurdles for such stock options have been met prior to
the Qualifying Event or within ninety (90) days thereafter, with the vesting
occurring on the later of the date of the Qualifying Event or the date such
market hurdles are met; and



•
the vesting of any then-outstanding performance-based stock option awards (or
the cash intrinsic value thereof at the Company’s option) granted pursuant to
his Non-Qualified Stock Option Award Agreement dated as of April 7, 2017 (based
on service revenue targets) and his Non-Qualified Stock Option Award Agreement
dated as of February 12, 2018 (based on 2018 Adjusted EPS targets); provided
that the relevant performance hurdles for such stock options have been met prior
to the Qualifying Event or within ninety (90) days thereafter, with the vesting
occurring on the later of the date of the Qualifying Event or the date such
performance hurdles are met; provided that the number of stock options that will
so vest shall be determined in accordance with the terms of the applicable award
agreement and related Exhibit A based on the degree of achievement of the
performance goals set forth therein.



(c)
Any stock options vesting as a result of the occurrence of a Qualifying Event
and subsequent satisfaction of the condition set forth in Article 8(g), shall be
exercisable as follows:





10

--------------------------------------------------------------------------------




•
if the Qualifying Event is a Qualifying Event as defined under Article 8(a)(i)
and (ii), the vested stock options shall be exercisable for a period of six
months from the date such stock options vest and, thereafter, shall terminate;
and

 
•
if the Qualifying Event is a Change of Control, as defined under Article
8(a)(iii), the vested stock options shall be exercisable for a period ending on
the later of (i) the (6) month anniversary of the date such stock options vest
or (ii) the six (6) month anniversary of the date of Employee’s last day of
employment with the Company and, thereafter, shall terminate.



(d)
Except as provided in (i) Article 8(b) and (c), (ii) the definitions of “Cause,”
“Change of Control” and “Good Reason” in Article 1 above and (iii) Article 10(a)
below, all terms of Employee’s equity award agreements shall otherwise govern
the treatment of Employee’s equity awards in all aspects.



(e)
In the event Employee is still employed by the Company on September 24, 2020,
not serving a notice period, and no Change of Control has occurred (“Retention
Date”), the Company shall pay Employee a one-time lump sum cash payment equal to
(i) twelve (12) months of his then-current base salary plus (ii) an amount equal
to one (1) year’s annual incentive compensation (calculated at one hundred
percent (100%) of his then-current Target Amount (as defined below)).



(f)
As used herein, the term “Target Amount” shall refer only to the amount of
Employee’s incentive compensation at the target performance level pursuant to
Article 4(e) herein, and shall exclude any target compensation under the
Company’s Long-Term Incentive Plan or any other plan or program that may be
implemented by the Company.



(g)
It is an express condition to the payment of any amount or post-termination
benefit called for under this Article 8 that Employee shall execute the
Employer’s Release Agreement that becomes irrevocable pursuant to its terms no
later than sixty (60) days (or such shorter period set forth in the Employer’s
Release) following the Qualifying Event or Retention Date, as applicable.



(h)
Notwithstanding anything herein to the contrary, the amounts paid under this
Article 8 will include any payments required under article L.124-7 of the
Luxembourg Labor Code as referenced in Article 3(b) above.



(i)
Employee and the Employer intend for all payments under this Article 8 to be
exempt from Section 409A of the US Internal Revenue Code of 1986, as amended
(“Code”), including without limitation under the short-term deferral exempt set
forth in Treasury Regulation Section 1.409A-1(b)(4) and the separation pay
exemptions set forth in Treasury Regulation 1.409A-1(b)(9). For purposes of
Section 409A of the Code, each payment of compensation or benefits under this
Article 8 shall be treated as a separate payment. Notwithstanding the foregoing,
if any amount or benefit otherwise payable under this Article 8 in the event of
Employee’s termination of



11

--------------------------------------------------------------------------------




employment constitutes “nonqualified deferred compensation” within the meaning
of Code Section 409A, payment of such amount or benefit shall commence when the
Employee incurs a “separation from service” within the meaning of Treasury
Regulation 1.409A-1(h), without regard to any of the optional provisions
thereunder, from the Employer and any entity that would be considered a single
employer with the Employer under Code Section 414(b) or 414(c) (“Separation from
Service”). Such payments or benefits shall be provided in accordance with the
timing provisions of this Contract by substituting the Contract’s references to
“termination of employment” or “termination” with Separation from Service. In
addition, if at the time of Employee’s Separation from Service the Employee is a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i), any
amount or benefit that constitutes “nonqualified deferred compensation” within
the meaning of Code Section 409A that becomes payable under this Article 8 to
Employee on account of the Employee’s Separation from Service will not be paid
until after the earlier of (i) first business day of the seventh month following
Employee’s Separation from Service, or (ii) the date of the Employee’s death
(the “409A Suspension Period”). Within 14 calendar days after the end of the
409A Suspension Period, the Employee shall be paid a cash lump sum payment equal
to any payments and benefits that the Company would otherwise have been required
to provide under Article 8 of this Contract but for the imposition of the 409A
Suspension Period delayed because of the preceding sentence. Thereafter, the
Employee shall receive any remaining payments and benefits due under this
Contract in accordance with the terms of Article 8 (as if there had not been any
Suspension Period beforehand).


Article 9 - Other Obligations


(a)
Throughout the duration of this Contract, the Employee will work exclusively for
the Employer and will not take up any other occupation or engage in any act
which is directly or indirectly competitive with the business of the Employer or
any of its affiliated companies and to its detriment.



(b)
Throughout the duration of this Contract, the Employee shall not have any direct
or indirect interest in any other business or organisation if that business or
organisation competes or might reasonably be considered by the Employer to
compete with the Company or any of its affiliated companies or if this impairs
or might reasonably be considered to impair the Employee’s ability to act in the
best interests of the Company or any of its affiliated companies.



Article 10 - Non-competition and Non-solicitation


(a)
In consideration of the Employment and the salary and other compensation and
benefits payable under this Contract (including but not limited to any payments
that may be made pursuant to Article 8 above or Article 10(c) below, as
applicable), during a twenty-four (24) month period following the date upon
which his service under this Contract terminates or expires, the Employee hereby
undertakes that he will not run within the Grand Duchy of Luxembourg or in the
United States of America a personal business similar or in competition with the
business



12

--------------------------------------------------------------------------------




of the Company nor enter into an employment contract with a business similar or
in competition with the business of the Company. In that regard, the Employee
shall not directly or indirectly on his own behalf, or in the service of or on
behalf of others, engage in, provide any executive, managerial, supervisory,
sales, marketing, research, or customer-related services to, or own (other than
ownership of less than one percent (1%) of the outstanding voting securities of
any entity the voting securities of which are traded on a national securities
exchange) a beneficial or legal interest in, any business (other than the
Company) which (i) concerns the business of the Company or any affiliate thereof
or (ii) is competitive or likely to be competitive with the business of the
Company or any affiliate thereof. The non-competition covenants set forth in
Employee’s existing equity award agreements shall be deemed to be replaced in
their entirety by the non-competition covenant set forth in this Article 10(a).


(b)
The Employee agrees that he will disclose the existence of his obligations
pursuant to Article 10 of this Contract to any potential employer prior to
accepting employment.



(c)
If the Employee’s employment ends and a Qualifying Event has not taken place, in
consideration of the obligations set forth in Article 10(a) above, and in
addition to any amounts owed pursuant to articles L.124-1 and L.124-7 of the
Luxembourg Labor Code (as set forth in Articles 3(a) and 3(b) herein), the
Employer will pay to the Employee four (4) months of his gross base salary. The
Employer will pay the Employee these additional severance amounts subject to the
Employee’s execution of the Employer’s Release Agreement.



(d)
Throughout the duration of this Contract and for a period of twenty-four (24)
months following its termination, the Employee will not, directly or indirectly,
solicit or hire or assist any other person or entity in soliciting or hiring any
employee of the Company or any of its affiliated companies to perform services
for any entity (other than the Company or any other affiliated companies), or
attempt to induce any such employee to leave the Company or any of its
affiliated companies.



(e)
Throughout the duration of this Contract and for a period of twenty-four (24)
months following its termination, the Employee will not, directly or indirectly,
solicit or hire or assist any other person or entity in soliciting or hiring any
client of the Company or any of its affiliated companies, or attempt to induce
any such client to leave the Company or any of its affiliated companies.



(f)
Any breach of these obligations shall constitute a serious fault and might give
raise to one or several claims or proceedings to be exercised by the Company
before the courts and authorities concerned.



(g)
The Employee expressly agrees that the provisions of Article 10 of the Contract
may be enforced against him in any court or competent jurisdiction in the United
States.





13

--------------------------------------------------------------------------------




(h)
In the event that this article is determined by a court which has jurisdiction
to be unenforceable in part or in whole, the court shall be deemed to have the
authority to revise any provision of this Contract to the minimum extent
necessary to be enforceable to the maximum extent permitted by law.



Article 11 - Intellectual property


(a)
Any inventions, devices or concepts, as well as any result of research, any
original creation or program, related to the field of activity of the Company
and made or developed by the Employee during his employment and for a period of
one (1) year after termination of such relationship for whatsoever reason,
belongs to the exclusive legal and beneficial ownership of the Employer, in
accordance with the relevant provisions of patent and copyright laws applicable
in Luxembourg.



(b)
The Employee hereby grants, assigns and conveys to the Employer all right,
title, and interest in and to all inventions, devices or concepts, as well as
any result of research, any original creation or program, and all other
materials (as well as the copyrights, patents, trade secrets, and similar rights
attendant hereto) conceived, reduced to practice, authored, developed or
delivered by the Employee either solely or jointly with others, during and in
connection with the performance of services under the Contract with the
Employer.



(c)
The Employee shall have no right to disclose or use any such inventions, devices
or concepts, as well as any result of research, any original creation or
program, and all other materials for any purpose whatsoever and shall not
communicate to any third party the nature of or details relating to such
inventions, devices or concepts, as well as any result of research, any original
creation or program, and all other materials.



(d)
The Employee agrees that he will comply with all obligations set forth in the
Employee Intellectual Property Agreement provided by the Employer and
incorporated herein by this reference.



Article 12 - Use of information technologies


The Employee undertakes not to use the Internet with the Company’s hardware if
such activity does not comply with applicable law and public order, and if it
adversely affects the Company’s interests.


Article 13 - Data protection


(a)
As part of the performance of the Contract, as required by law or for the
Employer’s legitimate interests, the Employer may process personal data on the
Employee prior, during and after the Employment. Details on such processing and
on the rights of employees can be found in the Human Resources section of the
Company’s intranet.





14

--------------------------------------------------------------------------------




(b)
The Employee acknowledges that he has been informed that the Employer will be
responsible for the processing of his personal data, such as his name, address,
social security number, bank details, photo, as well as any personal information
necessary for personnel management and salary administration.



(c)
The Employee acknowledges that his personal data may be transferred to
affiliates. A copy of the legal basis for the transfer of data to third
countries will be made available in the Human Resources section of the Company’s
intranet.



(d)
The Employees’ data will be held by the Employer for as long as legally required
and processed in accordance with applicable personal data protection legislation
and regulations.



(e)
The Employer hereby informs the Employee of, without limitation, his rights of
access, deletion and rectification of his personal data, as well as of his right
of complaint to the local data protection authority and his right to object to
the processing of, or illegal use of, personal data, in accordance with the
applicable legal provisions on data protection.



Article 14 - Miscellaneous


(a)
All notices and other communications provided for hereunder shall be in English
and in writing, delivered by hand or by registered or certified mail (return
receipt requested) and delivered or addressed to the addressee at its address
below (or any other address it may subsequently notify in writing to the other
Party):

If to the Employer, to:
Address: 40, Avenue Monterey, L-2163 Luxembourg, Grand Duchy of Luxembourg (or
any other address that becomes corporate headquarters and published in the
Luxembourg Gazette ("Mémorial"), with an electronic copy to
KevinJ.Wilcox@altisource.lu)
Attention:     Kevin J. Wilcox


If to the Employee, to:
Address:    In Luxembourg, address communicated separately
Attention:     Gregory J. Ritts


The date on which a notice shall be deemed validly given shall be the date of
its receipt by the addressee, i.e. the date appearing on the acknowledgment or
refusal of receipt or the addressee's countersignature.


(b)
No amendment or waiver of any provision of this Contract, nor consent to or
departure by either Party therefrom, nor any subsidiary agreement relating to
the subject matter of this Contract, shall in any event be valid unless it is in
writing and signed by or on behalf of both Parties.





15

--------------------------------------------------------------------------------




(c)
The possible nullity or non-applicability of one or more provisions of the
present Contract shall not result in the nullification of the entire Contract.



Article 15 - Governing Law and Jurisdiction


Except for breaches of the provisions of Article 10 herein, the present Contract
shall be governed, interpreted and performed by and in accordance with the law
in force in the Grand- Duchy of Luxembourg. Except for breaches of the
provisions of Article 10 herein, each Party expressly agrees to submit to the
exclusive jurisdiction of the Courts of Luxembourg over any claim or matter
arising under.


Article 16 - Contractual Interpretation


If any provision of this Contract is held to be unenforceable, then this
Contract will be deemed amended to the extent necessary to render the otherwise
unenforceable provision, and the rest of the Contract, valid and enforceable. If
a court declines to amend this Contract as provided herein, the invalidity or
unenforceability of any provision of this Contract shall not affect the validity
or enforceability of the remaining provisions, which shall be enforced as if the
offending provision had not been included in this Contract.
In witness whereof the present Contract has been signed in duplicate and each of
the Parties acknowledges having received one original version.


The Employer
Altisource S.à r.l.


/s/Kevin J. Wilcox
By: Kevin J. Wilcox, Manager
Date: November 6, 2018



The Employee


/s/Gregory J. Ritts
By: Gregory J. Ritts
Date: November 6, 2018





16